Title: From Alexander Hamilton to James Greenleaf and James Watson, 10 April 1791
From: Hamilton, Alexander
To: Greenleaf, James,Watson, James


Treasury DepartmentApril 10th 1791
Gentlemen
I received on Saturday your letter of the .

I have, from a wish to accommodate, reconsidered my instruction with regard to the payment of intire dividends only; but I cannot satisfy myself that a department from it will be consistent with that exact order in the conduct of the business, which so complicated an operation as the payment of interest in thirteen different places accompanied with the continual possibility of a transfer from one to another, absolutely requires.
With regard to the refusal to pay interest, without the production of the certificates, this as far as regards the funded debt has been a misapprehension of the commissioner of loans of New York which has been since rectified, as I presume you are by this time advised of.
I am with great consideration   Gentlemen   Your obed servant
A Hamilton
Messrs. Watson & GreenleafN York
